PALMORE, Judge.
Crandell G. Benson, a prisoner in the Kentucky State Penitentiary, seeks in this court original relief in the nature of mandamus to compel respondent, judge of the circuit court by which he was convicted and committed, to rule on his motion under RCr 11.42 to vacate the judgment of conviction.
*16The response indicates that the RCr 11.42 motion is insufficient on its face. If so, it should be summarily overruled in order that petitioner will not be deprived of the right of testing its sufficiency by appeal.
The petition is sustained and respondent is directed to dispose of the motion by appropriate order.